Patterson, J. (dissenting):
We dissent. The admission in evidence of the rules of the company, if technically erroneous, was harmless. Concerning the ruling as to the testimony of Dr. Parslow, it is apparent that the plaintiff intended to show that he was a hostile witness; that he had himself stated that the defendant had offered him money to testify in its behalf and against his own patient, and his appearance as a witness for the defendant justified an inquiry into his relations with the company, for he had been the plaintiff’s attending physician. Such an inquiry is not into collateral matter. (Gumby v. Metropolitan St. Ry. Co., 65 App. Div. 41; Schultz v. Third Ave. R. R. Co., 89 N. Y. 249, 250.) Where a witness on cross-examination denies hostility or bias or prejudice he may be contradicted by other witnesses. (1 Greenl. Ev. [15th ed] § 450.)
O’Brien, J., concurred.
Judgment and order reversed and new trial ordered, with costs to appellant to abide event.